Citation Nr: 1231951	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  09-10 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from March 1980 to     May 1988. Thereafter, he was a member of the Air National Guard, with unverified periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) from August 1988 to November 2005, when he retired. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from           a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming which, in part, denied the claim of entitlement to service connection for tinnitus. 

Previously, the Veteran had requested a Board videoconference hearing in this matter, but through March 2010 correspondence effectively withdrew that request. See 38 C.F.R. § 20.704(d) (2011). 

The Board previously remanded the claim on appeal through issuances of      October 2010, and more recently October 2011. The claim has since been returned to the Board for further appellate review.

By a VA Form 21-22 filed in December 2011 as reflected in his computerized "Virtual VA" folder, the Veteran appointed as his new designated representative         in this matter the North Carolina Division of Veterans Affairs

Unfortunately, still further development of the evidence is required in this case.
The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.







REMAND

The current record is not complete for purposes of deciding this appeal.               Further development action is therefore necessary.

By way of relevant history, one directive of the Board's October 2010 prior remand was for the RO to obtain any "retired military, VA or private inpatient and outpatient records relating to complaints of tinnitus not already in the claims file." 

As the Board pointed out in its subsequent remand of October 2011, the RO had failed to undertake such requested action. The Board therefore reiterated its directive in this regard. The remand directive was also nonspecific in requesting        the time period for which the records request was to cover. 

Thereafter, the RO sent the Veteran a January 2012 letter requesting that he complete a medical authorization form (VA Form 21-4142) identifying and consenting to the release of any relevant retired military medical records and private treatment records. The Veteran did not respond to the inquiry. Thus, insofar as     the opportunity to obtain retired military and private medical records, the Board concludes that the RO's development obligations have been properly discharged. 

However, the Board cannot reach a similar conclusion about measures undertaken to acquire relevant records of VA outpatient clinical treatment. The Veteran's claims file (paper version) includes VA outpatient appointment listings dating   back to at least January 2009 from the Cheyenne VA Medical Center (VAMC),    but not the actual corresponding medical records. Moreover, the Veteran's computerized "Virtual VA" folder contains a mere sampling of medical records from August 2010 to April 2011, nowhere near to the extent of that referenced on the appointment listings from the claims file. (The RO's March 2012 Supplemental Statement of the Case (SSOC) seeks to explain this by stating that the Board's prior remand sought to acquire VA medical records dating back no earlier than October 2010, but the Board does not presently ascertain such a temporal limitation in the remand directive itself. Indeed, if anything, the remand directive was tailored for the RO to obtain a copy of a December 2005 post-service hearing test, if available.) 
In sum, there clearly are outstanding recent VA medical records which the Board has no means to independently review at this time. While the Board acknowledges the measures of the RO to comply with Board remand instructions, the Board simply requires a complete VA repository of VA outpatient clinical records at this point. 

Under VA law, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. See Stegall v. West, 11 Vet. App. 268, 271 (1998). In some situations, mere substantial compliance with a remand directive, and not absolute compliance is all that is required in carrying out a remand. See Dyment v. West, 13 Vet. App. 141, 144-47 (1999). In this particular case, however, the comprehensiveness of the record requires that all relevant VA medical records are obtained. 

The Board therefore remands this case to obtain complete copies of the Veteran's VA outpatient history since discharge from military service.                 

Moreover, while this case is in remand status, the Board ascertains a need for revisiting the December 2010 medical opinion obtained on the etiology of            the Veteran's tinnitus in connection with a VA Compensation and Pension examination. Following an audiological examination, the opinion proffered was as follows:

	Based on the Veteran's report and documents in the c-file (DD-214 and
	other documents in c-file) it is reasonable to assume the Veteran was
	exposed to hazardous noise levels while in service. Today's audiological
	assessment reveals hearing sensitivity to be well within normal limits
	bilaterally [from] .5-8Khz. Electronic hearing testing conducted during
	service shows the Veteran did not have hearing damage while in service
	(no significant threshold shift beyond normal variability). Based on 
	electronic hearing testing conducted during service and the Veteran's 
	current audiological assessment there is no evidence of hearing damage
	while in service, therefore it is my opinion the Veteran's reported 
	intermittent tinnitus is less likely as not caused by or a result of noise
	exposure while in service. 

The aforementioned opinion reasons that the Veteran's tinnitus cannot be etiologically related to service because has does not have, nor has ever had,        hearing loss. However, the VA examiner never couches the opinion in terms of whether tinnitus, the actual condition for which service connection is claimed,           is due to in-service noise exposure. Also, the opinion's implication that hearing loss is always a necessary condition to having tinnitus simply is not persuasive --             nor would the Board want to make such an assumption anyway as a medical matter absent supporting competent medical evidence. See Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

Therefore, a supplemental medical opinion request to the December 2010 VA examiner will be issued. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the VA medical center (VAMC) in Cheyenne, Wyoming and request all available copies of outpatient treatment pertaining to        the Veteran dated since November 2005. The RO/AMC should further supplement the record with any additional VA outpatient treatment records from other sources dated since November 2005, where those records are not already on file. Then associate all paper records obtained with the claims file, or in the alternative associate an electronic copy of these records with the appellant's "Virtual VA" claims folder. 


2. The RO/AMC should refer the case to the previous VA examiner for a supplemental opinion for a determination of the etiology of the Veteran's tinnitus. The claims folder must be provided to and reviewed by the examiner, and a specific notation regarding such review should be made in the examination report. If the previous VA examiner is unavailable, then the Veteran should be afforded a new VA examination. The VA examiner should then provide an opinion with regard to whether the Veteran's diagnosed tinnitus at least as likely as not (50 percent or greater probability) was incurred during military service, based upon the Veteran's own assertions of in-service symptomatology, continuous symptomatology thereafter and the other competent lay evidence of record as well as the medical documentation of record. The VA examiner is further advised that the requested opinion should address as the dispositive issue whether tinnitus is associated with in-service noise exposure, on the basis of all competent reported and documented history. Please note that citation alone to   the absence of hearing loss during military service and/or thereafter would not by itself comprise a sufficient rationale to explain the etiology of the distinct claimed condition of tinnitus.  

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3. The RO/AMC should then review the claims file.                  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,       11 Vet. App. 268 (1998).

4. Thereafter, the RO/AMC should readjudicate the claim on appeal based upon all additional evidence received.        If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to           the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

